DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on July 29, 2022 has been entered and made of record.
Applicant’s amendment and response filed on July 29, 2022 (see page 9) overcome the rejection of claims 1-3 and 17-20 under 35 U.S.C. 102(a)(1) and the rejection of claim 16 under 35 U.S.C. 103 and thus such rejections have been withdrawn herein.
Allowable Subject Matter
Claims 1-3 and 6-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reference is made to paragraph 10 of the previous Office Action mailed on June 27, 2022 as to the reasons for allowance of these claims 1-3 and 6-50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
8/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667